Citation Nr: 1707878	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-08 0542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation greater than 50 percent for psych disability. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Jadhav, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1987 to September 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, which in pertinent part, granted a 50 percent disability rating. 

Thereafter the appellant appealed his 50 percent rating decision for psychiatric disability in an informal hearing presentation on December 2016 alleging that his conditions have worsened which entitles him to an evaluation to examine the veteran's symptoms as well as the additional evidence from his psychologist, Dr. Wheeler. 

Additionally, in April 2010, the RO denied the Veteran's service connection claim for the psych disability as the Veteran failed to attend the VA examination.  However in March 2011, the RO granted service connection for the psych disability with an evaluation of 10 percent effective January 26, 2010.  The Veteran submitted a timely notice of disagreement in June 2011 and a statement of the case was issued in February 2013.  The Veteran perfected his appeal in March 2013.  The RO gave an initial evaluation of the Veteran's psych disability at 30 percent in June 2011 and assigned an increased evaluation of 50 percent for the psych disability effective March 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required. 

REMAND

The record reflects that the Veteran's most recent VA examination for his PTSD occurred in March 2013.  The fact that a VA examination is almost 3 years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Snuffer v. Gober, 10 Vet. App, 400, 403(1997).  In this case, however, the Veteran's representative indicated in the December 2016 informal hearing presentation that his psychiatric disability symptoms have worsedned since the March 2013 VA examination.  The board finds this statement to be evidence of possible worsening since the last VA examination.  Therefore, a new VA examination is needed to assist in determining the current severity of the Veteran's service connected psychiatric disability.  Snuffer, 10 Vet. App. At 400. 


Accordingly, the case is REMANDED for the following action:


1. Obtain the Veteran's private treatment records as indicated by the Representative's informal hearing presentation in December 2016.  Ask the Veteran to identify and obtain any private medical treatment for his psychiatric disorder and furnish appropriate authorization for the release of the medical records.

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals

2. Then schedule the Veteran for a VA psychiatric examination to determine the severity of his service-connected psychiatric disability.  The entire claims file, including the private treatment records should be made available to, and be reviewed by, the VA examiner.  The VA examiner should identify all current manifestations of the service- connected psychiatric disabilitly and he or she should also provide an opinion concerning the current degree of social and industrial impairment resulting from both the psychiatric disability.  A rationale should be given for all opinions and conclusions rendered.  The Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinion.  

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




